Case 1:17-cv-04780-MKB-RLM Document 214 Filed 11/10/20 Page 1 of 2 PageID #: 2107




                                                                       November 10, 2020

  VIA ECF

  Honorable Roanne L. Mann
  Chief United States Magistrate Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     Mason, et al. v. Lumber Liquidators, Inc.
                 17-cv-4780 (MKB) (RLM)

  Dear Chief Magistrate Judge Mann:

          This office, together with Outten & Golden LLP, represents Plaintiffs in the above-
  referenced action. On behalf of Plaintiffs, the undersigned, in furtherance of my duty to provide
  accurate statements to the court and correct any inaccuracies when known, presently seeks to
  clarify certain representations made in Plaintiffs’ Opposition submitted to this Court on August
  13, 2020 (Dkt. 202, 1-9) to Defendant’s Motion to Dismiss Claims of Kramer Plaintiffs.

           Specifically, Plaintiffs made references that the Court in Kramer was “unaware” of the
  lawsuit in Mason, and thus, could not have engaged in any fairness review. See Dkt. 202. The basis
  for this position was that the undersigned, at the time of our submission of the Opposition, did not
  identify any references in Kramer to the Mason lawsuit or Fair Labor Standards Act (“FLSA”)
  claims, in general. In particular, the court in Kramer, in both the preliminary and final approval of
  the class action settlement, made no references to Mason lawsuit or Fair Labor Standards Act
  (“FLSA”). Accordingly, Plaintiffs believed that the court in Kramer was unaware of both the
  Mason lawsuit and the FLSA claims raised therein.

         Based on the Court’s November 4th Order, which required the parties to review all
  submissions to the court in Kramer, the undersigned identified both paragraph 29 of the
  Memorandum of Understanding (“MOU”) (Dkt. 212-2), and paragraphs 19-21 of the Marino Decl.
  In Support of Motion For Preliminary Approval Of Settlement. In particular, paragraph 19
  provides:

         In addition to the instant case, Stevenson Marino, LLP also represents the plaintiffs
         in a nationwide action under the federal Fair Labor Standards Act which is currently
         pending in United States District Court for the Eastern District of New York,
         captioned Mason, et al. v. Lumber Liquidators, Inc., case number 1:17-cv-04780-
         MKB-RLM. That action has been conditionally certified for class treatment. The
Case 1:17-cv-04780-MKB-RLM Document 214 Filed 11/10/20 Page 2 of 2 PageID #: 2108

  Honorable Roanne L. Mann
  November 10, 2020
  Page 2 of 2

         FLSA claims at issue in that matter were not litigated in the instant case and are not
         being released as part of this settlement.

  See Dkt. 212-3, ¶ 19.

          Based on paragraph 29 of the MOU and paragraph 19 of the declaration submitted in
  support of preliminary approval in Kramer, the undersigned seeks to correct its prior
  representations to the Court to note that the Kramer court was on notice of the existence of the
  Mason lawsuit. Further, based on paragraph 19 of such declaration, the Kramer court was put on
  notice of the FLSA claims and that such claims were not being released as part of the settlement.

         Omitting reference to paragraph 19 to this Court in Plaintiffs’ Opposition was an oversight,
  as our renewed search of the pleadings in Kramer only occurred as a result of Your Honor’s
  November 4th Order. Obviously, Plaintiffs would have principally relied on the language in
  Paragraph 19 in its opposition to Defendant’s motion to strike the Kramer Plaintiffs had it not been
  for such oversight.

         We thank the Court for its consideration of the foregoing.

                                                Respectfully submitted,

                                                /s/ Justin R. Marino

                                                Justin R. Marino
  cc:    Defendant’s Counsel (via ECF)
